PER CURIAM.
This is an appeal from a sua sponte order dismissing appellants’ action with prejudice because it appeared to the trial judge that appellants are estopped to sue. That issue was not raised either by motion or by pleading, and dismissal on that ground was improper. Fla.R.Civ.P. 1.110(d); Cortina v. Cortina, 98 So.2d 334 (Fla.1957). Appellants’ notice for trial and pending request for a trial date constituted record activity preventing dismissal under Fla.R.Civ.P. 1.420.
REVERSED.
RAWLS, Acting C. J., and SMITH and ERVIN, JJ., concur.